LANE, Judge
(dissenting).
I dissent from the majority opinion because I believe that the claim terminology “adapted for use in a rotating body” does not recite a rotating body as an element of the combination claimed. See In re Dean, 291 F.2d 947, 48 CCPA 1072 (1961). In that case, this court interpreted the words “adapted to be individually coupled to said [shutter-actuating] elements” in element [1] as follows (291 F.2d at 951, 48 CCPA at 1078):
* * * To state mere adaptability of these parts of the timer to perform *1390the coupling function does not import into the claim the shutter to which they are coupled. The above clause is a limitation of element [1] but not an inclusion of shutter elements.
The board’s holding that the claims require, as a material limitation, a rotating body as well as the camera arrangement itself, and the court’s adoption of this interpretation are, in my view, erroneous. I also believe that the laboratory tests made by Hummer and Upton at SBRC of the “camera arrangement adapted for use in a rotating body” were sufficient to show that the claimed combination operated in the intended way.